IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-30980
                           Summary Calendar


BENNY C. HAYES,

                                           Petitioner-Appellant,

versus

BURL CAIN, Warden,

                                           Respondent-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 97-CV-255
                        - - - - - - - - - -
                            June 16, 1998
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Benny C. Hayes appeals from the district court’s order

denying his petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254.    He argues that his right to due process was

violated by judicial vindictiveness because the sentence imposed

after his jury trial was greater than that given under a prior

invalidated plea agreement.    We have reviewed the record and the

district court’s opinion and find no reversible error.

Accordingly, we affirm for essentially the reasons given by the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-30980
                                -2-

district court.   Hayes v. Cain, No. 97-0255-A (W.D. La. Aug. 8,

1997).